On Rehearing.
A rehearing was granted in this case upon the application of the defendant suggesting that the record did not show that the indictment was presented in open court, in the presence of the accused, when the verdict was delivered, or that, before passing sentence, the accused was asked whether he had anything to say why the sentence should not be pronounced.
Since the granting of the rehearing the record has been corrected, under a certiorari granted by this Court, and the omissions suggested supplied. The record is now complete, showing an exact observance of all the required formalities and proceedings in the lower court in the prosecution of the accused under the indictment.
The case has been reargued in all the issues originally presented, and we have been particularly urged to change our previous ruling on the question of the admissibility of the evidence relating to the alleged threats made by the deceased. We cannot do so. A re-examination of the authorities on the subject,including those to which special reference was made in the last argument, only confirm us in the conclusion that the threats of the deceased, unless'shown to be connected with the res gestee, the acts of the parties at the time of, or immediately preceding the homicide, cannot be considered. 33 An. 1087. No such connection appears from the record; and, in the absence of such, it is a matter of no importance to ascertain what might have been the feelings of the deceased towards the accused. It will be remembered that the threats referred to were never communicated to the accused — at least no evidence of that fact is shown in the record.
Our previous decree must, therefore, remain undisturbed.